DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 06/30/2022 is acknowledged.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
“and closed” in line 3 should read “and being closed”.
“pressure is below ambient,” in line 8 should read “pressure of the vacuum chamber is below ambient pressure,”.
“chamber pressure” in line 11 should read “pressure of the chamber”.
“container mouth” in line 13 should read “mouth of the container”.
“container mouth.” in line 16 should read “mouth of the container.”.
Claim 6 is objected to because of the following informality: “is glass” in line 1 should read “is made of glass”.
Claim 14 is objected to because of the following informality: “the exterior cap” in line 2 should read “the rigid cap”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 1 line 8 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The amount of free oxygen atoms evacuated from the vacuum chamber has been rendered indefinite by the use of the term.
The term "close to" in claim 10 line 2 is a relative phrase which renders the claim indefinite. The phrase "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The pressure within the container of the sealed assembly has been rendered indefinite by the use of the term.
Claims 2 and 5-20 are rejected as being indefinite because they depend from claim 1.

Allowable Subject Matter
Claims 1, 2, and 5-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious the combination of the steps of: placing a hermetic seal in contact with an open mouth of a container to form an assembly; locating the assembly within a vacuum chamber; while the assembly is in the chamber, evacuating the vacuum chamber of substantially all free oxygen atoms so that the pressure of the vacuum chamber is below ambient pressure; and bringing the pressure of the chamber back up to ambient pressure such that a pressure differential between the interior space of the container and the chamber causes the hermetic seal to seal the container mouth and form a sealed assembly.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, two of the closest prior art reference found by the examiner were Simpson et al. (CA 2235034 A1), hereinafter Simpson, and Sibley (US 8,863,947). Simpson teaches a method of assembling a sealed cigarette package (10 in Figure 2), comprising: a) placing a cigarette (32 in Figures 1 and 2) within an interior space of a container (12 in Figure 1), the container (12) having rigid walls and an open mouth at one end (top end) and closed at the other end (bottom end) (apparent from Figure 1), the walls including a transparent region (Page 6 lines 15-18), b) placing a hermetic seal (22 in Figure 1) in contact with the open mouth to form an assembly (Page 3 lines 19-22), and h) securing a rigid cap (14 in Figures 1 and 2) over the container mouth (as shown in Figure 2). However, Simpson fails to teach steps c-g of claim 1. Sibley teaches: c) locating an assembly (the assembly of the “container” and the “controlled substance” described in Col. 3 line 64 – Col. 4 line 37, collectively) within a vacuum chamber (the “vacuum chamber” described in Col. 4 lines 10-29) (Col. 4 lines 10-12); d) while the assembly is in the chamber, evacuating the vacuum chamber of substantially all free oxygen atoms so that the pressure is below ambient (Col. 4 lines 12-15), e) while the assembly is in the evacuated chamber, introducing an inert gas (“nitrogen”) into the chamber while maintaining the chamber at a pressure below ambient pressure (Col. 4 lines 15-24), and h) securing a rigid cap (the “lid” described in Col. 4 lines 33-37) over a container mouth (Col. 4 lines 33-37). However, Sibley does not teach a method of assembling a sealed cigarette package and fails to teach steps a, b, f, and g of claim 1. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify Simpson or Sibley in view of the prior art to teach their respective missing limitations.
Regarding claims 2 and 5-20, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter as explained above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731